PER CURIAM.
Mustafa S. Hassan appeals the district court’s order dismissing his complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim. Hassan claims the Defendants violated his various constitutional and statutory rights based on their roles in a state action that concluded adversely to him. We have reviewed the record and find no reversible error. See Leonard v. Swthard, 927 F.2d 168, 169-70 (4th Cir. 1991). We therefore affirm the district court’s order. See Hassan v. Bell, No. CA-02-1136-A (E.D. Va. filed Sept. 27, 2002; entered Sept. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.